Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Gao et al. for the “METHODS AND APPARATUSES FOR TRANSMITTING CONTROL INFORMATION” filed 12/09/2019 has been examined.  This application is a national stage entry of PCT/CN2017/088513, International Filing Date: 06/15/2017.   The preliminary amendment filed 12/09/2019 has been entered and made of record.  Claims 33-52 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.        Claims 33, 42, 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moon et al. (US#2020/0367242) in view of Seo et al. (US#10,615,910).  
Regarding claims 33, 42, the references disclose an apparatus and system for transmitting /receiving a downlink channel and a reference signal in a communication system, in accordance with the essential features of the claims.  Moon et al. (US#2020/0367242) discloses network device comprising: a processor; and a memory coupled to the processor and storing instructions see Fig. 2 for a network device), the actions comprising: determining, based on a first control resource set (CORESET), a first configuration for transmitting first control information from the network device to a terminal device, the first configuration being different from a second configuration for transmitting second control information from a further network device to the terminal device and the second configuration being determined based on a second CORESET; and transmitting, based on the first configuration, the first control information to the terminal device (see Fig. 1; para [0014]-[0017] & [0104]-[0109]: Downlink control channel are received through time-frequency resource region in a control resource set(CORESET) or a physical downlink control channel (PDCCH) search space).
In the same field of endeavor, Seo et al. (US#10,615,910) teaches in Fig. 12 a flow diagram illustrated method of transmitting and receiving a downlink (DL) control information in a wireless communication system, in which receiving DCI by a UE includes receiving bundling information regarding REGs via higher layer signaling, performing blind detection for a PDCCH in a CORESET configured on a plurality of OFDM symbols, and acquiring DCI from the PDCCH. When the bundling information indicates a first value, the UE may perform bundling such that only REGs locating on a same RB and corresponding to different OFDM symbols in the CORESET, are bundled as 1 REG bundle, and when the bundling information indicates a second value, the UE may perform bundling such that the REGs locating on the same RB and corresponding to the different OFDM symbols are bundled as 1 REG bundle along with REGs locating on different RBs in the CORESET, and the UE may perform the blind detection of the PDCCH by assuming same precoding for REGs belonging to a same REG bundle as a result of REG bundling (see Fig. 12; Col. 22, line 60 to Col. 2, line 18). 

One skilled in the art would have recognized the need for effectively and efficiently transmitting/receiving a downlink channel and a reference signal in a communication system, and would have applied Seo’s receiving DCI by a UE includes receiving bundling information regarding REGs via higher layer signaling into Moon's transmitting and receiving a downlink channel and a reference signal in a communication system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Seo’s method for transmitting or receiving signal in wireless communication system and apparatus therefor into Moon’s method for transmitting and receiving downlink channel and reference signal in communication system with the motivation being to provide a method and apparatus for transmitting control information.
Allowable Subject Matter
6.	Claims 34, 43, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first configuration indicates that a first set of resource elements (REs) in the first CORESET are allocated for transmitting the first control information via a first control channel and a second set of REs in the first CORESET are allocated for transmitting a first reference signal (RS) associated with the first control channel, and the second configuration indicates that a third set of REs in the second CORESET are allocated for transmitting the second control information via a second control channel and a fourth set of REs in the second CORESET are allocated for transmitting a second RS associated with the second control channel, as specifically recited in the claims.  
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kim et al. (US#10,320,473) shows method for receiving data for each service from particular frame in wireless communication system and apparatus for the method.
The Seo et al. (US#10,615,910) shows method for transmitting or receiving signal in wireless communication system and apparatus therefor.
The Gulati et al. (US#2017/0006586) shows techniques for managing a resource pool in wireless communications.

The Moon et al. (US#2020/0367242) shows method for transmitting and receiving downlink channel and reference signal in communication system.
The Kim et al. (US#2020/0220703) shows method and apparatus for transmitting and receiving downlink control signal in wireless communication system.
The Noh et al. (US#2020/0015208) shows apparatus and method for downlink control information design for network coordination.

9.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

11.    Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/31/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477